*610
On rehearing.

Black, J.
We have reexamined the record, regardless of the abstracts, and find these to be the facts as to the levies: Taxes-were levied by the county court upon the assessment of the property of the railroad company on the seventeenth of August, 1876, and readjusted on the twenty-sixth of that month on the motion of this defendant. Taxes were levied on the twenty-sixth of May, 1876, against other property. Both of these levies are for the same period of time, namely, from August, 1875, to August, 1876, and the rate of taxation is precisely the same in both cases.
As to the taxes levied for the year from August, 1876, to August, 1877, there is this difference and this only in the levies. On property in general the levy for county interest is ten cents on the hundred dollars valuation, while as to the defendant’s property the levy for the same purpose is thirty cents on the hundred dollars valuation. The levy on property in general for the county sinking fund is thirty cents on the hundred dollars valuation, while the levy for the same purpose on the defendant’s property is forty cents on the hundred dollars valuation. The five other items are the same as to property in general and the defendant’s property.
The statement issued by the clerk, which is made, in effect, -an execution, is valid on its face, and would certainly be a perfect protection to the officer who executes it. Again, the law is well settled that where part of a tax is legal and part is illegal, the legal part will be sustained if the parts are capable of being distinguished. 2 Desty on Taxation, sec. 118 ; Cooley on Taxation, 295-6. Now in this case the entire tax for 1875 is separately stated and set forth in the writ, both as to the items and as to the aggregate amount. The various items of the tax for 1876 are also separately stated in the writ, so that these two excessive levies are readily and easily distinguished from the other *611items for that year. The execution is therefore not void ; on the contrary, it was a perfectly valid writ, for all the tax of 1875, and the taxes of 1876, lest it be ■ the two items in which there is an excessive levy.
The motion for a rehearing is overruled.
Rat, J., absent. Sherwood, JV, not sitting ; the other judges concur.